DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “base having an approximate U-shaped cross section with a uniform thickness” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 13, 18, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 1 and 21 recites that “base having an approximate U-shaped cross section with a uniform thickness”, while the drawings all appear to show that the U-shaped portion of the membrane base leg has a varying thickness.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 13, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 recite that “base having an approximate U-shaped cross section with a uniform thickness”, while the drawings all appear to show that the U-shaped portion of the membrane base leg has a varying thickness.  It is therefore unclear what portion of the membrane, or what embodiment, applicant is claiming.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 16-18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parr et al. (US 2018/0066726).

    PNG
    media_image1.png
    762
    741
    media_image1.png
    Greyscale

In Re claim 1, Parr et al. disclose a hydraulic damping mount (10), comprising: a membrane (26) having a first leg (A); a second leg (C); and a base (B) connecting the two legs, the base having a U-shaped cross section with a uniform thickness, wherein 
In Re claim 2, see annotated fig. 2A (above).
In Re claim 3, see second inner leg (C) and first outer leg (A) in fig. 2A.  The examiner points out that the claim does not define where the legs start/end and where the base starts/ends.  Therefore, the first leg is understood to have a length shorter than the second leg.
In Re claim 4, see (A) in the second annotated fig. 2A, below.
In Re claim 5, the legs are positively connected at their extremities between an inner core (12) and an outer tube (32).
In Re claim 6, the inner and outer first and second legs are spaced radially from each other (see fig. 2A).  The examiner notes that the term “approximately” renders the claim limitation broad, thereby encompassing distances other than 1-10mm.
In Re claim 7, see inner sleeve (22) and outer sleeve (24).
In Re claim 8, see damping duct (58).
In Re claim 9, see damping mount (10); core (12); outer tube (32); first elastomer body (20); second elastomer body (26, 30); a first fluid chamber (66); a second fluid chamber (64); and a damping duct (58).
In Re claim 13, see second elastomer body (26).
In Re claim 18, see axially extending first elastomer body (20).

    PNG
    media_image2.png
    749
    740
    media_image2.png
    Greyscale

In Re claim 10, with reference to the alternative second annotated fig. 2A above, Parr et al. disclose a hydraulic damping mount (10), comprising: a core (12); an outer tube (32); a first elastomer body (20); a membrane (26) having a first leg (A); a second leg (C); and a base (B) connecting the two legs; a second elastomer body (30); and a third elastomer body (36), wherein the elastomer bodies and membrane extend between the core and the outer tube, wherein the first elastomer body and member delimit a first fluid chamber (64), and the membrane and the second elastomer body delimit a second fluid chamber (66), and the fluid chambers are connected via a damping duct (58).
In Re claim 11, see axial mount (20) and plate (14).

In Re claim 16, the elastomer bodies are positively connected between the core and outer tube.
In Re claim 17, see elastomer inner sleeve (see 22) which is pushed onto the core (12). 
In Re claim 20, Parr et al. disclose a hydraulic damping mount (10), comprising: a core (12); a membrane (26) having a first leg (A); a second leg (C); and a base (B) connecting the two legs, the base having a U-shaped cross section, wherein a thickness of one leg is on average twice the thickness of the other leg, and wherein the base is spaced from the core by a fluid gap (see gap adjacent above C).
In Re claim 21, the first and second legs are disposed entirely on one side of the U-shaped base (below the base), and the base is flexible and can move radially inward.



Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657